         Case 5:17-cv-02727-BLF Document 115 Filed 03/07/19 Page 1 of 4




 1 MARY KATE SULLIVAN
                  SULLWAN (State Bar No. 180203)
   mks@severson.com
 2 ALISA A. GIVENTAL (State Bar No. 273551)
   aag@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   KRISTIN WALKER-PROBST (State Bar No.
 7 206389)
   Kristin.Walker-Probst-us@wbd-us.com
 8 WOMBLE BOND DICKINSON (US) LLP
   3200 Park Center Drive, Suite 700
 9 Costa Mesa, California 92626
   Telephone: (714) 557-3800
10 Facsimile: (714) 557-3347

11 Attorneys for Defendant
   OCWEN LOAN SERVICING, LLC
12

13                                   UNITED STATES DISTRICT COURT
14                  NORTHERN DISTRICT OF CALIFORNIA — SAN JOSE DIVISION

15 PHYLLIS SANDIGO,                                      Case No. 5:17-cv-02727-BLF
                                                         Hon. Beth Labson Freeman
16                      Plaintiff,                       Ctrm. 3

17            vs.
              VS.                                        DEFENDANT OCWEN LOAN
                                                                    LLC’S REQUEST FOR
                                                         SERVICING, LLC'S
18 OCWEN LOAN SERVICING, LLC and U.S.                    JUDICIAL NOTICE IN SUPPORT OF
   BANK NATIONAL ASSOCIATION, AS                         OPPOSITION TO PLAINTIFF MOTION
19 TRUSTEE FOR GSAA HOME EQUITY                          FOR PARTIAL SUMMARY JUDGMENT
   TRUST 2007-3, ASSET BACKED
20 CERTIFICATES, SERIES 2007-3 and                       Hearing Date:     March 28, 2019
   DOES 1-100,                                           Time:             9:00 a.m.
21                                                       Ctrm.:            3
               Defendants.
22                                                       Action Filed:     April 11, 2017
                                                         Removal Date:          11, 2017
                                                                           May 11,2017
23                                                       Trial Date:       August 19, 2019

24

25            In support of its opposition to plaintiff's
                                              plaintiff’s motion for partial summary judgment, pursuant to
26 Federal Rules of Evidence 201(b)(2) and (d), defendant Ocwen Loan Servicing, LLC respectfully

27 requests that the Court take judicial notice of the following documents, true and correct copies of

28 which are filed concurrently and labeled with exhibit numbers described below.
     21000.0634/14774460.1                                                    5:17-cv-02727-BLF
      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF OPPOSITION TO PLAINTIFF'S
                                                              PLAINTIFF’S MOTION FOR PARTIAL
                                                                          SUMMARY JUDGMENT
         Case 5:17-cv-02727-BLF Document 115 Filed 03/07/19 Page 2 of 4




 1

 2            Exhibit 1:
 3            Voluntary Chapter 13 Bankruptcy Petition Docket in the United States Bankruptcy Court,

 4 Northern District of California Case No. 11-58639 as of February 19, 2019.

 5            Exhibit 2:
 6            Proof of Claim filed as Document # 4-1 in the United States Bankruptcy Court, Northern

 7 District of California, Case No. 11-58639 on September 26, 2011

 8            Exhibit 3:
 9            Plaintiff’s Chapter 13 Plan filed as Document # 4 in the United States Bankruptcy Court,
              Plaintiffs

10 Northern District of California, Case No. 11-58639 on September 15, 2011.

11            Exhibit 4:
12            Order Confirming Plan filed as Document # 14 in the United States Bankruptcy Court,

13 Northern District of California, Case No. 11-58639 on November 25, 2011.

14            Exhibit 5:

15            Motion for Authorization to Modify Loan With Secured Lender, Ocwen Loan Serving,

16 LLC filed as Document # 17 and Document # 17-1 in the United States Bankruptcy Court,

17 Northern District of California, Case No. 11-58639 on February 15, 2012.

18            Exhibit 6:
19            Order Granting Motion for Authorization to Modify Loan With Secured Lender, Ocwen

20 Loan Serving, LLC filed as Document # 24 in the United States Bankruptcy Court, Northern

21 District of California, Case No. 11-58639 on March 9, 2012 and entered on March 9, 2012.

22            Exhibit 7:

23            Motion to Modify Chapter 13 Plan filed as Document # 31 and Document #31-1 in the

24 United States Bankruptcy Court, Northern District of California, Case No. 11-58639 on October

25 16, 2013.

26            Exhibit 8:

27

28
     21000.0634/14774460.1                      2                             5:17-cv-02727-BLF
      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF OPPOSITION TO PLAINTIFF'S
                                                              PLAINTIFF’S MOTION FOR PARTIAL
                                                                          SUMMARY JUDGMENT
         Case 5:17-cv-02727-BLF Document 115 Filed 03/07/19 Page 3 of 4




 1            Order Confirming Modified Chapter 13 Plan filed as Document # 34 and Document #34-1

 2 in the United States Bankruptcy Court, Northern District of California, Case No. 11-58639 on

 3 October 15, 2013.

 4            Exhibit 9:
 5            Motion to Modify Chapter 13 Plan filed as Document # 38 in the United States Bankruptcy

 6 Court, Northern District of California, Case No. 11-58639 on September 24, 2015.

 7            Exhibit 10:
 8            Order Confirming Modified Chapter 13 Plan filed as Document # 41 and Document # 41-1

 9 in the United States Bankruptcy Court, Northern District of California, Case No. 11-58639 on

10 October 19, 2015.

11            Exhibit 11:
12            Amended Proof of Claim filed in the United States Bankruptcy Court, Northern District of

13 California, Case No. 11-58639 on October 22, 2015 and identified and "Claim
                                                                        “Claim 4-2."
                                                                               4-2.”

14            Exhibit 12:

15            Notice of Final Cure Payment filed as Document # 47 in the United States Bankruptcy

16 Court, Northern District of California, Case No. 11-58639 on May 22, 2016.

17            Exhibit 13:

18            Statement In Response To Notice of Final Cure Payment filed in the United States

19 Bankruptcy Court, Northern District of California, Case No. 11-58639 On May 24, 2016 and

20 indicating that the total amount due to cure post-petition arrears was $6,266.55.

21            Exhibit 14:
22            Notice of Mortgage Payment Change filed in the United States Bankruptcy Court,

23 Northern District of California, Case No. 11-58639 on August 5, 2016.

24            Exhibit 15:

25            Order of Discharge filed as Document # 53 and Document # 53-1 in the United States

26 Bankruptcy Court, Northern District of California, Case No. 11-58639 on October 14, 2016.

27            Exhibit 16:

28
     21000.0634/14774460.1                      3                             5:17-cv-02727-BLF
      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF OPPOSITION TO PLAINTIFF'S
                                                              PLAINTIFF’S MOTION FOR PARTIAL
                                                                          SUMMARY JUDGMENT
         Case 5:17-cv-02727-BLF Document 115 Filed 03/07/19 Page 4 of 4




 1            November 8, 2006 Recorded Deed of Trust, securing a loan in the amount of $369,000.00

 2 to Joseph D. Sandigo and Plaintiff Phyllis T. Sandigo from Northern Pacific Mortgage

 3 Corporation on real property located at 3577 Lynx Drive, San Jose, California 95136, and which

 4 was recorded on November 17, 2006 in the Official Records of the Santa Clara County Recorder's
                                                                                       Recorder’s

 5 Office as Document No. 19192983.

 6            Exhibit 17:

 7            Notice of Default and Election to Sell Under Deed of Trust which was recorded in the

 8 official records of the Santa Clara County Clerk Recorder's
                                                    Recorder’s Office on March 1, 2017 as document

 9 number 23591498.

10            Exhibit 18:
11            Notice of Rescission of Notice of Default, rescinding the Notice of Default and Election to

12 Sell recorded on March 1, 2017, which was recorded in the official records of the Santa Clara

                Recorder’s Office on April 19, 2018 as document number 23913694.
13 County Clerk Recorder's

14

15 DATED: March 7, 2019                         SEVERSON & WERSON
                                                A Professional Corporation
16

17

18                                              By:          /s/ Mary Kate Sullivan
                                                                  Mary Kate Sullivan
19
                                                Attorneys for Defendant OCWEN LOAN SERVICING,
20                                              LLC
21

22

23

24

25

26

27

28
     21000.0634/14774460.1                      4                             5:17-cv-02727-BLF
      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF OPPOSITION TO PLAINTIFF'S
                                                              PLAINTIFF’S MOTION FOR PARTIAL
                                                                          SUMMARY JUDGMENT
